         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 1 of 37




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COREY LOMAX,                                  )
                                              )
                       Petitioner,            )       Civil Action No. 2:18-cv-594
                                              )
               v.                             )
                                              )       Magistrate Judge Patricia L. Dodge
ROBERT GILMORE, et al.,                       )
                                              )
                       Respondents.           )


                                        MEMORANDUM

       Pending before the Court 1 is the Petition for a Writ of Habeas Corpus (ECF No. 1) filed by

state prisoner Corey Lomax (“Petitioner”) pursuant to 28 U.S.C. § 2254. For the reasons set forth

below, the Court will deny the Petition and deny a certificate of appealability.

I.     Introduction

       Petitioner challenges the judgment of sentence imposed upon him on March 24, 2009 by

the Court of Common Pleas of Washington County on his convictions of robbery, criminal

conspiracy to commit robbery, theft by unlawful taking, and aggravated assault. The charges

stemmed from an incident that occurred the evening of March 15, 2008 between Petitioner, his co-

defendant, Detrius Wade, and the victim, Anthony Franell.

       Petitioner raises the following claims for habeas relief:

       Claim I         Trial counsel was ineffective for:

                        A.    failing to investigate and present the testimony of
                              Petitioner’s alibi witness, Courtney Wright;

                        B.    advising Petitioner not to testify at trial;


1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to
have a U.S. Magistrate Judge conduct proceedings in this case, including entry of a final judgment.


                                                  1
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 2 of 37




                       C.     failing to object to the jury instruction given on:

                              1.      aggravated assault; and

                              2.      prior inconsistent statements;

       Claim II        Trial counsel was ineffective for failing to move for the severance
                       of Petitioner’s trial from that of Wade;

       Claim III       The prosecution violated the rule of Brady v. Maryland, 373 U.S. 83
                       (1963) because it suppressed evidence that it had entered into
                       negotiations with Franell to give him a more lenient sentence in his
                       own criminal case in exchange for his testimony against Petitioner
                       and Wade, and it knowingly presented, or failed to correct, false
                       testimony that it had not;

       Claim IV        Trial counsel was ineffective for failing to move for a change of
                       venue because the jury pool was tainted by pre-trial sensational and
                       inflammatory publicity;

       Claim V         The mandatory minimum sentences allegedly imposed upon
                       Petitioner pursuant to 42 PA. CONS. STAT. § 9712 violated the rule
                       of Alleyne v. United States, 570 U.S. 99 (2013) because there was
                       no finding by the jury that he used a firearm during the commission
                       of a crime by evidence beyond a reasonable doubt; and

       Claim VI        There was insufficient evidence to support the jury’s verdicts.

ECF No. 2 at 2-15. 2

       In their answer (ECF No. 9), Respondents contend that Petitioner procedurally defaulted

any claim he did not also raise to the Superior Court of Pennsylvania on direct appeal or in his

state-court collateral proceeding under Pennsylvania’s Post Conviction Relief Act (“PCRA”).

Respondents also contend that none of Petitioner’s claims have merit. In his reply (ECF No. 16),

Petitioner asserts that under the rule of Martinez v. Ryan, 566 U.S. 1 (2012), the Court should

excuse the default of any procedurally defaulted claim and review it de novo.




2
 Throughout this memorandum, the Court refers to Petitioner’s claims according to the way he
numbered them in his brief in support of his petition. ECF No. 2 at 2-15.
                                                 2
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 3 of 37




II.    Relevant Background 3

       Petitioner and Wade’s joint jury trial was held in January 2009. The Commonwealth

presented the testimony of five witnesses, including but not limited to Franell, Franell’s criminal

defense attorney, Peter Marcoline, Esq., and, the lead investigator in the case, Detective Mark

Marcucci. The trial court summarized the evidence introduced at trial as follows:

                In December 2007, Anthony Franell was the victim of a burglary in which
       a large gold chain and several televisions were stolen from his residence. See, trial
       Transcript (“T.T.”), pg. 7. On March 15, 2008, [Petitioner’s] co-defendant in this
       case, Detrius Wade, placed a telephone call to Mr. Franell and indicated that he had
       something of Mr. Franell’s and asked if Mr. Franell wanted it back.2 (See, T.T.,
       pg. 10). Mr. Franell testified that he assumed Co-Defendant Wade meant that he
       had the chain. (Id.) Mr. Franell then arranged to meet Co-Defendant Wade and
       proceeded to pick up both Co-Defendant Wade and [Petitioner]. (Id. at 11).
       Mr. Franell then drove them back to his residence in order to retrieve money to pay
       the men for the return of his chain. Upon arriving at his home, Mr. Franell then took
       the chain upstairs and hid the chain in his room underneath his mattress before
       returning downstairs to where [Petitioner] and Co-Defendant Wade had remained.
       (Id. at 14). The three men then proceeded to play pool, smoke marijuana and rap in
       a recording studio that was within the victim’s home.
               2
                 A myspace video was posted approximately one month after the
               burglary in which several males were seen displaying the chain and
               rapping about how they “got yo chain.” The Defendants were not
               depicted in the video, however, it was testified to at trial that one of
               the men in the video, Marvis Johnson, was the father of the children
               of [Petitioner’s] sister, and that the men in the video were acquainted
               with the Defendants.

                After exciting the studio [Petitioner] pulled a .380 handgun on Mr. Franell.
       (Id. at 16). Co-Defendant Wade then proceeded to pull out another firearm as well.
       (Id.) [Petitioner] ordered Mr. Franell to place his hands in the air and to “get the
       f***on your knees.” (Id.) Co-Defendant Wade then asked Mr. Franell where the
       chain was and proceeded to go upstairs to look for the chain. (Id. at 17). [Petitioner]
       continued to hold his weapon on Mr. Franell while his co-defendant searched for
       the chain. While Mr. Franell was alone with [Petitioner], Mr. Franell began to rise
       to his feet and stand up. (Id. at 18). When Mr. Franell stood up, [Petitioner] fired
       his weapon at Mr. Franell. [Petitioner] fired his weapon four times, striking the

3
 Respondents submitted a hard copy of the state court record. The documents contained in it are
indexed and numbered and the Court cites to those documents as “SCR No. ___.” At ECF No. 27,
Respondents electronically filed the transcripts of Petitioner’s trial, sentencing hearing, and PCRA
hearing.
                                                  3
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 4 of 37




       victim once in his upper right chest.5 [Petitioner] and his Co-Defendant Wade then
       exited the home and took the victim’s 1997 Cadillac Coupe Deville.
               5
                 Mr. Franell was wearing a heavy winter coat at the time and at trial
               it was revealed that the coat had several bullet holes in it from the
               shooting. The bullet, although striking the victim in the upper chest,
               ricocheted within his body and was lodged in his groin.

               The victim, Mr. Franell[,] proceeded to call 911. When officers responded
       to the scene and questioned Mr. Franell about what happened, Mr. Franell
       responded that “two dirty n******,” had shot him, but did not tell the officer the
       name of any individuals. (Id. at 26). Mr. Franell was then transported to the hospital
       and treated for his gunshot wound. On March 18, 2008, Mr. Franell again spoke to
       the police. (Id. at 28). Mr. Franell at first related to the police that two men wearing
       masks had been involved. (Id. at 30). Within a week [on March 25, 2008], however,
       Mr. Franell related to the police that he knew who the men were, but wanted some
       time to move out of his residence before charges were filed. (Id. at 31). At that time,
       Mr. Franell indicated to the police that [Petitioner] and Detrius Wade had robbed
       him and that [Petitioner] had been the one who fired his weapon at him.

Commonwealth v. Lomax, No. 1045-2008, slip op. at 1-3 (C.P. Washington Co. Aug, 27, 2009)

(“Lomax I”) (additional footnotes omitted), SCR No. 40.

       On direct examination, Franell recounted what happened on March 15, 2008. He admitted

that he did not identify Petitioner and Wade when the police responded to his 911 call, or when he

was first interviewed by Det. Marcucci on March 18, 2008. Trial Tr. at 26, 29-30. Franell said that

he initially was afraid to identify Petitioner and Wade, but that upon the advice of Attorney

Marcoline, he reported to Det. Marcucci on March 25, 2008 what really happened. Id. at 31-32.

       During his cross-examination, Franell was asked in more detail about his prior inconsistent

statements, including one that he gave to the attending physician at the hospital. Id. at 67. Franell

denied giving that prior inconsistent statement, id., but the defendants later introduced his medical

report from the hospital the night of the shooting. Id. at 174-76, 190-91. In it, the attending

physician recorded that Franell “initially stated that he was shot by an unknown assailant during a

drive-by shooting [and] eventually changed his story to state that he was being held up on his knees

with his hands in the air with a gun apparently pointed down on his right chest.” Id. at 191.

                                                  4
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 5 of 37




       The police searched Franell’s home after the shooting and criminal charges were filed

against him in the Court of Common Pleas for Washington County for items found there. 4 Franell

testified that no one had promised him any benefit in his own criminal case in exchange for his

testimony against Petitioner and Wade. Id. at 33.

       Marcoline’s testimony corroborated Franell’s. He stated that Franell met with him on

March 17, 2008 and indicated that did not want to identify his assailants because he was afraid. Id.

at 103-05. He advised Franell to contact the police and cooperate with their investigation. Id. at

106. Marcoline further testified that the Commonwealth had not made any promises of leniency in

exchange for Franell’s testimony. Id. at 107. He also said that there had been no discussion about

a plea offer between himself and the assistant district attorney prosecuting Franell’s case. Id. at

112-14. On cross-examination, Marcoline acknowledged the incentive an individual in Franell’s

situation had to cooperate with the Commonwealth in the hope that it would benefit him in his

own case. Id. at 118-22, 125-28. He also acknowledged that on two prior occasions he had moved

to postpone Franell’s plea hearing or trial. On the first occasion, in November 2008, Marcoline

requested a postponement “because the Commonwealth was requesting [Franell] testify at another

trial[.]” Id. at 112. On the second occasion, in December 2008, Marcoline wrote “no offer yet” on

the form requesting the postponement. Id. at 115.




4
 The police executed a search warrant on Franell’s home and found marijuana, a pipe, and a stolen
handgun. On April 2008 he was charged with two misdemeanor offenses: receiving stolen
property, in violation of 18 PA. CONS. STAT. § 3925(A), and intentionally possessing a controlled
substance, in violation of 35 PA. CONS. STAT. § 780-113(a)(16). Approximately two months after
Petitioner and Wade’s trial, Franell pleaded guilty to those crimes and the court sentenced him to
a term of probation of 12 months on the drug charge to be followed by a term of three years of
probation on the receiving stolen property charge. See Pet.’s Ex. A, Franell’s Plea and Sent. Hr’g
Tr., ECF No. 2-1.
                                                 5
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 6 of 37




        Det. Marcucci testified that investigators found two brass .380 shell casing casings and a

.380 slug near the location in the house where Franell stated Petitioner had shot him. Id. at 131.

He further testified that Franell indicated to him that he was afraid to identify Petitioner and Wade

as his assailants, and that when he finally did on March 25, 2008, Franell asked him to delay filing

charges against them for a week so that he could move out of his house “so they don’t know where

I’m at.” Id. at 139. Det. Marcucci stated that he did not promise Franell anything in exchange for

his identification. Id. at 139-40.

        Petitioner did not testify and presented no witnesses in his defense. Wade did not testify

either. His defense presented one alibi witness who stated that Wade, but not Petitioner, was with

him at a friend’s house at the time the crimes where committed. Id. at 196-201.

        The jury found Petitioner and Wade guilty of the crimes of robbery, criminal conspiracy to

commit robbery, and theft by unlawful taking (Franell’s car). It also found Petitioner guilty of

aggravated assault for shooting Franell. It acquitted him of the crime of attempted homicide.

        Prior to his sentencing, the Commonwealth filed a notice of intention to seek application

of the mandatory minimum sentence of at least five years pursuant to 42 PA. CONS. STAT. § 9712

on Petitioner’s aggravated assault and robbery convictions because he used a firearm during the

commissions of those crimes. SCR No. 22. The trial court sentenced Petitioner on March 24, 2009

to a series of consecutive sentences, for a total aggregate term of imprisonment of 15 to 35 years,

as follows: robbery, 5 to 10 years; criminal conspiracy to commit robbery, 3 ½ to 10 years;

aggravated assault, 5 to 10 years; and, theft by unlawful taking, 1 ½ to 5 years.

        Petitioner, through trial counsel, filed a motion for a new trial (SCR No. 24) within which

he raised numerous grounds for relief that he now raises before this Court. He contended that:

(1) the Commonwealth violated Brady by failing to disclose that at the time of trial it had in fact



                                                 6
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 7 of 37




entered into negotiations with Franell to give him a more lenient sentence in his own criminal case

(Claim III); (2) the jury pool was tainted by prejudicial pre-trial publicity and newspaper reports

(the underlying claim in Claim IV); and, (3) the Commonwealth introduced insufficient evidence

to convict him of any of the crimes (Claim VI).

       The trial court denied Petitioner’s motion. SCR No. 28. Petitioner then filed a direct appeal,

and the court appointed him new counsel. In his concise statement of matters complained of on

appeal, Petitioner asserted, in relevant part, that the trial court erred in denying the claims he

brought in his motion for a new trial. He also asserted that the sentenced imposed upon him

pursuant to § 9712 was invalid because there was no finding by the jury that he used a firearm

during the commission of his crimes (Claim V).

       The trial court evaluated Petitioner’s claims in its Rule 1925(a) opinion and advised the

Superior Court that it should affirm Petitioner’s judgment of sentence. It explained that Claim III

(Brady) had no merit because Petitioner did not present any evidence to support his allegations.

Lomax I, No. 1045-2008, slip op. at 10-12. It further explained that the Commonwealth introduced

sufficient evidence to support each of Petitioner’s convictions (Claim VI). Id. at 5-7. Regarding

Claim IV (pre-trial publicity), the trial court noted that Petitioner waived this issue because he did

not raise it in a pre-trial motion. It explained, however, that if he had filed such a motion it would

have been denied because the pre-trial publicity in the case was not sensational and inflammatory.

Id. at 12-13. The trial court stated that Claim V (§ 9712 sentencing claim) was frivolous. Id. at 4

n.6.

       The Superior Court affirmed Petitioner’s judgment of sentence in Commonwealth v.

Lomax, No. 1236 WDA 2009, slip op. (Pa. Super. Ct. Apr. 19, 2010) (“Lomax II”), SCR No. 44.

It determined that the trial court in Lomax I had “thoroughly and properly” disposed of Petitioner’s



                                                  7
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 8 of 37




claims and it denied each of them for the reasons stated in that decision. Lomax II, No. 1236 WDA

2009, slip op. 2-3.

       The Supreme Court of Pennsylvania denied a petition for allowance of appeal on

October 20, 2010. Petitioner did not file a petition for certiorari with the United States Supreme

Court. Accordingly, his judgment of sentence became final on or around January 18, 2011, a date

that is relevant in conducting the retroactivity analysis required for the disposition of Claim V

(§ 9712 sentencing claim). See, e.g., Caspari v. Bohlen, 510 U.S. 383, 390 (1994) (citing Griffith

v. Kentucky, 479 U.S. 314, 321, n.6 (1987) (“[a] state conviction and sentence become final for

purposes of retroactivity analysis when the availability of direct appeal to the state courts has been

exhausted and the time for filing a petition for a writ of certiorari has elapsed or a timely filed

petition has been finally denied.”)).

       Petitioner next filed a pro se PCRA petition. SCR No. 45. The trial court, now the PCRA

court, appointed new counsel to represent him and counsel filed two amendments to the PCRA

petition. SCR No. 51; PCRA Hr’g Tr. at 4-7. Before the PCRA court, Petitioner raised several

claims of trial counsel ineffectiveness that he now brings before this Court. Specifically, he

claimed that trial counsel was ineffective for: (1) failing to investigate and present the testimony

of alibi witness Courtney Wright (Claim I.A); (2) incorrectly advising him that he should not testify

because his criminal record contained a crimen falsi (Claim I.B); and, (3) failing to object to an

incomplete jury instruction given on aggravated assault (Claim I.C.1). Petitioner did not raise to

the PCRA court the ineffective assistance of trial counsel claims he brings before this Court in

Claim I.C.2 (failure to object to the jury instruction regarding prior inconsistent statements),

Claim II and Claim IV (failure to file a pre-trial motion for severance or for change of venue,

respectively).



                                                  8
          Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 9 of 37




        The PCRA court held an evidentiary hearing on September 2, 2015 at which Petitioner and

trial counsel testified. Petitioner stated that his alleged alibi witness, his cousin Courtney Wright,

was living in Virginia on March 15, 2008. He testified that he drove to Wright’s home the day

before, on March 14, 2008, to attend her St. Patrick’s Day party and that he did not start the

approximately six-hour drive back to Washington County until 6:00 p.m. on March 15, 2008.

Therefore, Petitioner testified, he could not have committed the crimes since they occurred less

than two hours later, around 8:00 p.m. that evening. PCRA Hr’g Tr., at 75-83.

        Petitioner testified that he provided trial counsel with Wright’s name as a potential alibi

witness. Id. at 76. He stated that it was not until the first day of trial that he learned that trial counsel

had not contacted her and that she would not testify in his defense. Id. at 77. According to

Petitioner, he asked trial counsel whether he should testify himself, and counsel advised him that

it would not be wise for him to do so because his prior criminal record contained crimen falsi and

there was no witness to corroborate his alibi. Id. at 78, 100, 108.

        Trial counsel testified that he could not recall Petitioner providing him with Wright’s name

as an alibi witness. Id. at 31-34, 50-51. He also stated that he could not recall if Petitioner had

requested to testify on his own behalf. Id. at 34. When asked if there was a strategic reason for

Petitioner not testifying, trial counsel responded: “For me to answer that question years later, I

think it would be difficult. At the time–I really couldn’t answer. I think it’s a game-time decision

and a trial prep decision.” Id. at 36.

        Wright was living in Florida at the time of Petitioner’s PCRA proceeding. PCRA counsel

unsuccessfully attempted to subpoena her and even purchased a plane ticket for her so that she

could testify at the PCRA hearing. Id. at 110-14. Wright did not appear at the September 2, 2015

hearing. At Petitioner’s request, the PCRA court scheduled another hearing for October 5, 2015



                                                     9
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 10 of 37




so that Petitioner could present Wright’s testimony in support of his claim that she could have been

called at trial as an alibi witness. Id. at 111-17. Wright also failed to appear at that the second

PCRA hearing.

        The PCRA court denied Claims I.A, I.B, and I.C.1 on the merits. Commonwealth v. Lomax,

No. 1045-2008, slip op. (C.P. Washington Co. Mar. 2, 2016) (“Lomax III”), SCR No. 53. It

expressly stated that it did not find Petitioner’s PCRA testimony to be credible. Id. at 8-10. The

PCRA court also determined that “there is absolutely no evidence that Courtney Wright would

have testified if Trial Counsel had contacted her[,]” and it explained that she failed to appear at

both PCRA hearings. Id. at 8-9.

        Petitioner, through PCRA counsel, filed an appeal with the Superior Court. Importantly, in

this appeal Petitioner raised only Claim I.C.1 (trial counsel was ineffective for failed to object to

the jury instruction regarding aggravated assault). SCR No. 56. The PCRA court issued a

Rule 1925(a) opinion advising that that claim should be denied. Commonwealth v. Lomax,

No. 1045-2008, slip op. (C.P. Washington Co. May 26, 2016) (“Lomax IV”), SCR No. 57. The

Superior Court affirmed the PCRA court’s decision in Commonwealth v. Lomax, No. 476 WDA

2016, 2017 WL 3573802 (Pa. Super. Ct. Aug. 18, 2017) (“Lomax V”). It agreed with the PCRA

court that Petitioner failed to demonstrate that he was prejudiced by counsel’s failure to object to

the instruction at issue.

        After the Supreme Court of Pennsylvania denied a petition for allowance of appeal,

Petitioner commenced this federal habeas action by filing his petition (ECF No. 1) and brief in

support (ECF No. 2) and raising the claims set forth above.




                                                 10
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 11 of 37




III.    Discussion

        A.      Jurisdiction

        The Court has jurisdiction under 28 U.S.C. § 2254, the federal habeas statute applicable to

prisoners in custody pursuant to a state-court judgment. It permits a federal court to grant a state

prisoner a writ of habeas corpus “on the ground that he or she is in custody in violation of the

Constitution…of the United States.” 28 U.S.C. § 2254(a). Errors of state law are not cognizable.

Id.; see, e.g., Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

        It is Petitioner’s burden to prove that he is entitled to the writ. See, e.g., Vickers v.

Superintendent Graterford SCI, 858 F.3d 841, 848-49 (3d Cir. 2017). There are other prerequisites

that he must satisfy before he can receive habeas relief (for example, he must overcome the burden

imposed upon him by the standard of review set forth at 28 U.S.C. § 2254(d)), but, ultimately,

Petitioner cannot receive federal habeas relief unless he demonstrates that he is in custody in

violation of his federal constitutional rights. 28 U.S.C. § 2254(a); see, e.g., Vickers, 858 F.3d at

849.

        B.      Exhaustion and Procedural Default

        The “exhaustion doctrine” requires that a state prisoner raise his federal constitutional

claims in state court through the proper procedures before he litigates them in a federal habeas

petition. See, e.g., Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997). It is “grounded in

principles of comity; in a federal system, the States should have the first opportunity to address

and correct alleged violations of state prisoner’s federal rights.” Coleman v. Thompson, 501 U.S.

722, 731 (1991). It “is designed to give the state courts a full and fair opportunity to resolve federal

constitutional claims before those claims are presented to the federal courts[.]” O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999). Importantly, a petitioner must have “invoke[d] one complete



                                                  11
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 12 of 37




round of the State’s established appellate review process[,]” in order to satisfy the exhaustion

requirement. O’Sullivan, 526 U.S. at 845. In Pennsylvania, this requirement means that a petitioner

in a non-capital case must have first presented every federal constitutional claim raised in his

federal habeas petition to the Superior Court either on direct or PCRA appeal. See, e.g., Lambert

v. Blackwell, 387 F.3d 210, 233-34 (3d Cir. 2004).

       The doctrine of procedural default, like the doctrine of exhaustion, is “grounded in

concerns of comity and federalism,” Coleman, 501 U.S. at 730. To succinctly summarize it, it

provides that a Pennsylvania state prisoner in a non-capital case defaults a federal habeas claim if

he: (a) failed to present it to the Superior Court and he cannot do so now because the state courts

would decline to address the claims on the merits because state procedural rules (such as, for

example, the PCRA’s one-year statute of limitations) bar such consideration; or (b) failed to

comply with a state procedural rule when he presented the claim to the state court, and for that

reason the Superior Court declined to address the federal claim on the merits. See, e.g., Edwards

v. Carpenter, 529 U.S. 446, 451 (2000); O’Sullivan v. Boerckel, 526 U.S. 838, 851-56 (1999)

(Stevens, J. dissenting) (describing the history of the procedural default doctrine); Wainwright v.

Sykes, 433 U.S. 72 (1977); Lines v. Larkins, 208 F.3d 153, 162-69 (3d Cir. 2000).

       When a claim is procedurally defaulted, a petitioner can overcome the default if he

demonstrates “cause for the default and actual prejudice as a result of the alleged violation of

federal law[.]” 5 Coleman, 501 U.S. at 750. “‘Cause’ under the cause and prejudice test must be



5
 A petitioner may also overcome his default by demonstrating “that failure to consider the claims
will result in a fundamental miscarriage of justice.” Coleman, 501 U.S. at 750. This means that a
procedural default may be excused if the petitioner presents evidence of “actual innocence” that is
“so strong that a court cannot have confidence in the outcome of the trial unless the court is also
satisfied that the trial was free of nonharmless constitutional error[.]” Schlup v. Delo, 513 U.S.
298, 316 (1995). In only the extraordinary case will a petitioner be able to establish a “fundamental
miscarriage of justice.” Petitioner does not argue that his case qualifies. It clearly does not.
                                                 12
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 13 of 37




something external to the petitioner, something that cannot fairly be attributed to him[.]” Id. at 753

(emphasis in original).

       The general rule is that, because there is no federal constitutional right to counsel in a

PCRA proceeding, a petitioner cannot rely upon PCRA counsel’s ineffectiveness to overcome the

default of a federal habeas claim. Id. at 752-54; Davila v. Davis, 137 S. Ct. 2058, 2062 (2017)

(“An attorney error does not qualify as ‘cause’ to excuse a procedural default unless the error

amounted to constitutionally ineffective assistance of counsel. Because a prisoner does not have a

constitutional right to counsel in state postconviction proceedings, ineffective assistance in those

proceedings does not qualify as cause to excuse a procedural default.”). However, in Martinez v.

Ryan, 566 U.S. 1 (2012), the Supreme Court announced a limited, but significant, exception to this

rule. Petitioner relies upon Martinez in an attempt to avoid the default of several of his claims.

That decision’s application to those claims is discussed below.

       C.      Standard of Review

       In 1996, Congress made important amendments to the federal habeas statutes with the

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Among

other things, AEDPA “modified a federal habeas court’s role in reviewing state prisoner

applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions

are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 693 (2002) (citing

Williams v. Taylor, 529 U.S. 362, 403-04 (2000)). It reflects the view that habeas corpus is a “guard

against extreme malfunctions in the state criminal justice systems, not a substitute for ordinary

error correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102-03 (2011) (internal

quotations and citation omitted).




                                                 13
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 14 of 37




       A finding of fact made by a state court always has been afforded considerable deference in

a federal habeas proceeding. AEDPA continued that deference and mandates that “a determination

of a factual issue made by a State court shall be presumed to be correct.” 28 U.S.C. § 2254(e)(1).

Petitioner has the “burden of rebutting the presumption of correctness by clear and convincing

evidence.” Id.

       AEDPA also put into place a new standard of review, which is codified at 28 U.S.C.

§ 2254(d). It applies “to any claim that was adjudicated on the merits” by the Superior Court 6 and

it prohibits a federal habeas court from granting relief unless the petitioner established that the

Superior Court’s “adjudication of the claim”:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the Supreme
           Court of the United States, or

       (2) resulted in a decision that was based on an unreasonable determination of the
           facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). For the purposes of § 2254(d), a claim has been “adjudicated on the merits

in State court proceedings” when the state court (here, the Superior Court) made a decision that

finally resolves the claim based on its substance, not on a procedural, or other, ground. See, e.g.,

Richter, 562 U.S. at 98-100; Robinson v. Beard, 762 F.3d 316, 324 (3d Cir. 2014).

       Section 2254(d)(1) applies to questions of law and mixed questions of law and fact. In

applying it, this Court’s first task is to ascertain what law falls within the scope of the “clearly

established Federal law, as determined by the Supreme Court of the United States[,]” 28 U.S.C.



6
 When applying § 2254(d), the federal habeas court considers the “last reasoned decision” of the
state courts. Simmons v. Beard, 590 F.3d 223, 231-32 (3d Cir. 2009) (quoting Bond v. Beard, 539
F.3d 256, 289-90 (3d Cir. 2008)); Brown v. Sup’t Greene SCI, 834 F.3d 506, 512 (3d Cir. 2016).
When applying § 2254(d)’s standard of review to the claims adjudicated on the merits in
Petitioner’s direct appeal, this Court cites to the trial court’s 1925(a) opinion in Lomax I, which
was adopted in full by the Superior Court in Lomax II.
                                                14
          Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 15 of 37




§ 2254(d)(1). It is “‘the governing legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision.’” Dennis v. Sec’y, Pennsylvania Dep’t of Corr., 834

F.3d 263, 280 (2016) (en banc) (quoting Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003)).

          Once the “clearly established Federal law, as determined by the Supreme Court of the

United States” is ascertained, this Court must determine whether the Superior Court’s adjudication

of the claim at issue was “contrary to” that law. Williams, 529 U.S. at 404-05 (explaining that the

“contrary to” and “unreasonable application of” clauses of § 2254(d)(1) have independent

meaning). A state-court adjudication is “contrary to…clearly established Federal law, as

determined by the Supreme Court of the United States” § 2254(d)(1), “if the state court applies a

rule that contradicts the governing law set forth in [Supreme Court] cases,” Williams, 529 U.S. at

405, or “if the state court confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme Court] and nevertheless arrives at a result different from [Supreme Court]

precedent,” id. at 406.

          A “run-of-the-mill” state-court adjudication applying the correct legal rule from Supreme

Court decisions to the facts of a particular case will not be “contrary to” Supreme Court precedent.

Williams, 529 U.S. at 406. Therefore, the issue in most federal habeas cases is whether the

adjudication by the state court survives review under § 2254(d)(1)’s “unreasonable application”

clause.

          “A state court decision is an ‘unreasonable application of federal law’ if the state court

‘identifies the correct governing legal principle,’ but ‘unreasonably applies that principle to the

facts of the prisoner’s case.’” Dennis, 834 F.3d at 281 (quoting Williams, 529 U.S. at 413). To

satisfy his burden under this provision of AEDPA’s standard of review, Petitioner must do more

than convince this Court that the Superior Court’s decision was incorrect. Id. He must show that it



                                                  15
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 16 of 37




“‘was objectively unreasonable.’” Id. (quoting Williams, 529 U.S. at 409) (emphasis added by

Court of Appeals). This means that Petitioner must demonstrate that the Superior Court’s decision

“was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103

(emphasis added). As the Supreme Court noted:

        It bears repeating that even a strong case for relief does not mean the state court’s
        contrary conclusion was unreasonable. See Lockyer, supra, at 75, 123 S. Ct. 1166.
        If this standard is difficult to meet, that is because it was meant to be. As amended
        by AEDPA, § 2254(d) stops short of imposing a complete bar on federal-court
        relitigation of claims already rejected in state proceedings. Cf. Felker v. Turpin, 518
        U.S. 651, 664, 116 S. Ct. 2333, 135 L.Ed.2d 827 (1996) (discussing AEDPA’s
        “modified res judicata rule” under § 2244). It preserves authority to issue the writ
        in cases where there is no possibility fairminded jurists could disagree that the state
        court’s decision conflicts with this Court’s precedents. It goes no further.

Id. at 102.

        The standard of review set forth at § 2254(d)(2) applies when a petitioner “challenges the

factual basis for” the state court’s “decision rejecting a claim[.]” Burt v. Titlow, 571 U.S. 12, 18

(2013). 7 “[A] state court decision is based on an ‘unreasonable determination of the facts’ if the

state court’s factual findings are ‘objectively unreasonable in light of the evidence presented in the

state-court proceeding,’ which requires review of whether there was sufficient evidence to support

the state court’s factual findings.” Dennis, 834 F.3d at 281 (quoting § 2254(d)(2) and citing Miller-

El v. Cockrell, 537 U.S. 322, 340 (2003)). “‘[A] state-court factual determination is not

unreasonable merely because the federal habeas court would have reached a different conclusion


7
  Sections 2254(d)(2) and (e)(1) “express the same fundamental principle of deference to state
court findings[,]” and federal habeas courts “have tended to lump the two provisions together as
generally indicative of the deference AEDPA requires of state court factual determinations.”
Lambert, 387 F.3d at 235. The Court of Appeals has instructed that § 2254(d)(2), when it applies,
provides the “overarching standard” that a petitioner must overcome to receive habeas relief,
while 2254(e)(1) applies to “specific factual determinations that were made by the state court, and
that are subsidiary to the ultimate decision.” Id.

                                                  16
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 17 of 37




in the first instance.’” Titlow, 571 U.S. at 18 (quoting Wood v. Allen, 558 U.S. 290, 301 (2010));

see Rice v. Collins, 546 U.S. 333, 342 (2006) (reversing court of appeals’s decision because “[t]he

panel majority’s attempt to use a set of debatable inferences to set aside the conclusion reached by

the state court does not satisfy AEDPA’s requirements for granting a writ of habeas corpus.”).

Thus, “if ‘[r]easonable minds reviewing the record might disagree’ about the finding in question,

‘on habeas review that does not suffice to supersede’” the state court’s adjudication. Wood, 558

U.S at 301 (quoting Collins, 546 U.S. at 341-42).

       If the Superior Court did not adjudicate a claim on the merits, the Court must determine

whether that was because Petitioner procedurally defaulted it. If the claim is not defaulted, or if

Petitioner has established grounds to excuse his default, the standard of review at § 2254(d) does

not apply and the Court reviews the claim de novo. See, e.g., Appel v. Horn, 250 F.3d 203, 210 (3d

Cir. 2001). However, in all cases and regardless of whether the standard of review at § 2254(d)

applies, the state court’s factual determinations are presumed to be correct under § 2254(e)(1)

unless Petitioner rebuts that presumption by clear and convincing evidence. Palmer v. Hendricks,

592 F.3d 386, 392 (3d Cir. 2010); Nara v. Frank, 488 F.3d 187, 201 (3d Cir. 2007) (“the

§ 2254(e)(1) presumption of correctness applies regardless of whether there has been an

‘adjudication on the merits’ for purposes of § 2254(d).”) (citing Appel, 250 F.3d at 210).

       D.      Ineffective Assistance of Trial Counsel Claims

       Claims of ineffective assistance are governed by the standard set forth by the Supreme

Court in Strickland v. Washington, 466 U.S. 668 (1984). Strickland recognized that a defendant’s

Sixth Amendment right to the assistance of counsel for his defense entails the right to be

represented by an attorney who meets at least a minimal standard of competence. 466 U.S. at 685-




                                                17
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 18 of 37




87. “[T]he Sixth Amendment does not guarantee the right to perfect counsel; it promises only the

right to effective assistance[.]” Titlow, 571 U.S. at 24.

        Under Strickland, it is Petitioner’s burden to establish that his “counsel’s representation

fell below an objective standard of reasonableness.” 466 U.S. at 688. “This requires showing that

counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed by the

Sixth Amendment.” Id. at 687. The Supreme Court has emphasized that “counsel should be

‘strongly presumed to have rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment[.]’” Titlow, 571 U.S. at 22 (quoting Strickland, 466

U.S. at 690); Richter, 562 U.S. at 104 (“A court considering a claim of ineffective assistance must

apply a ‘strong presumption’ that counsel's representation was within the ‘wide range’ of

reasonable professional assistance.”) (quoting Strickland, 466 U.S. at 689). Counsel cannot be

deemed ineffective for failing to raise a meritless claim. See, e.g., Preston v. Sup’t Graterford SCI,

902 F.3d 365, 379 (3d Cir. 2018).

        Strickland also requires that Petitioner demonstrate that he was prejudiced by trial

counsel’s alleged deficient performance. This places the burden on him to establish “that there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. Counsel’s errors must be so serious as to

have “deprive[d] [Petitioner] of a fair trial, a trial whose result is reliable.” Id. at 687. Under

Strickland, “[t]he likelihood of a different result must be substantial, not just conceivable.” Richter,

562 U.S. at 112.

        The Supreme Court in Strickland noted that although it had discussed the performance

component of an effectiveness claim prior to the prejudice component, there is no reason for an

analysis of an ineffectiveness claim to proceed in that order. 466 U.S. at 697. If it is more efficient



                                                  18
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 19 of 37




to dispose of an ineffectiveness claim on the ground that the petitioner failed to meet his burden

of showing prejudice, a court need address only that prong of Strickland. Id.

         Petitioner raises six claims of trial counsel’s ineffective assistance: Claims I.A, I.B, I.C.1,

I.C.2, II, and IV. However, he only raised one of those claims—Claim I.C.1—in an appeal to the

Superior Court. The Court addresses that claim first.

                                              Claim I.C.1

         Under Pennsylvania law, a person is guilty of the crime of aggravate assault if he or she

“attempts to cause serious bodily injury to another, or causes such injury intentionally, knowingly

or recklessly under circumstances manifesting extreme indifference to the value of human life[.]”

18 PA. CONS. STAT. § 2701(A)(1). The trial court read to the jury the standard instruction for that

crime:

                 To find [Petitioner] guilty of [aggravated assault] you must find that each
         of the following elements have been proven beyond a reasonable doubt. First, that
         [Petitioner] caused serious bodily injury to Anthony Franell. Serious bodily injury
         is bodily injury that creates a substantial risk of death or that causes serious
         permanent disfigurement or protracted loss or impairment of the function of any
         bodily member or organ. Second, that [Petitioner] acted intentionally, knowingly
         or recklessly under circumstances manifesting extreme indifference to the value of
         human life.
                 A person acts intentionally with respect to serious bodily injury when it is
         his conscious object or purpose to cause such injury.
                 A person acts knowingly with respect to serious bodily injury when he is
         aware that it is practically certain that his conduct will cause such a result.
                 A person acts recklessly with respect to serious bodily injury when he
         consciously disregards a substantial and unjustifiable risk that serious bodily injury
         will result from his conduct. The risks must be of such a nature and degree that
         considering the nature and intent of [Petitioner’s] conduct and circumstances
         known to him that his disregard involves a gross deviation from the standard of
         conduct that a reasonable person would observe in [Petitioner’s] situation. It is
         shown by the kind of reckless conduct from which a life threatening injury is almost
         certain to occur.
                 If after considering all of the evidence you find that the Commonwealth has
         established each of these elements beyond a reasonable doubt, then you should find
         [Petitioner] guilty of Aggravated Assault causing serious bodily injury. Otherwise,
         you must find [Petitioner] not guilty of this charge.

                                                   19
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 20 of 37




Trial Tr. at 223-25 (emphasis added).

        During its deliberations, the jury asked the trial court to again define what constitutes the

crime of aggravate assault. Id. at 238. In response, the trial court reread the above instruction except

for the italicized portion. Id. at 240-41. Petitioner maintains that trial counsel should have objected

to this second reading of the instruction because, by omitting the italicized portion, the instruction

“allowed the jury to convict [him] of aggravated assault without any deliberation as to whether

they found that [his] actions [were] a gross deviation from the standard of conduct that a reasonable

person would observe under the circumstances and whether [his] conduct was of such a nature that

life-threatening injury was almost certain to occur.” ECF No. 2 at 5-6.

        In rejecting this claim, the PCRA court determined, among other things, that Petitioner

failed to demonstrate that “there was a reasonable probability that, but for trial counsel’s inaction,

the outcome of [his trial] would have been different.” Lomax IV, No. 1045-2008, slip op. at 13.

The Superior Court agreed that Petitioner failed to meet Strickland’s prejudice prong, noting that

the “the evidence demonstrated that [Petitioner] pointed a firearm at the victim, fired the weapon

four times, and then ultimately shot the victim in the chest” and that Petitioner’s “argument

assumes that the jury did not convict [him] on the basis that he either intentionally or knowingly

committed the crime of aggravated assault.” Lomax V, No. 476 WDA 2016, slip op. at 2 (quoting

Lomax IV, No. 1045-2008, slip op. at 13-14).

        The Superior Court’s adjudication withstands AEDPA’s deferential standard of review. It

applied the Strickland standard when it evaluated this claim. 8 Id. at *1-2; see also Lomax IV,



8
 Pennsylvania courts typically articulate Strickland’s standard in three parts, while federal courts
set it out in two. The legal evaluation is the same, and the differences merely reflect a stylistic
choice on the part of state courts. See, e.g. Commonwealth. v. Mitchell, 105 A.3d 1257, 1266 (Pa.
2014) (“this Court has divided [Strickland’s] performance component into sub-parts dealing with
Footnote continue on next page…
                                                  20
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 21 of 37




No. 1045-2008, slip op. at 5-6, 13-14. Therefore, its adjudication was not “contrary to” Strickland

under § 2254(d)(1). See, e.g., Williams, 529 U.S. at 406.

       In order to show that the Superior Court’s adjudication was an “unreasonable applicable

of” Strickland under § 2254(d)(1), Petitioner must do more than convince this Court that the

Superior Court's decision was incorrect. See, e.g., Dennis, 834 F.3d at 281. As set forth above, he

must demonstrate that the Superior Court’s decision was objectively unreasonable, which means

that it “was so lacking in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

Petitioner has not met this difficult burden.

       The Court is mindful that when language in a jury instruction is challenged, the language

in question “‘may not be judged in artificial isolation,’ but must be considered in the context of

the instructions as a whole and the trial record.” Estelle, 502 U.S. at 72 (quoting Cupp v. Naughten,

414 U.S. 141, 147 (1973)). Here, Petitioner has no objection to the trial court’s first reading of the

aggravated assault instruction. The trial court’s second reading did not conflict with the first

reading. Rather, the only difference between the two readings is that, during the second one, the

trial court omitted the description of what type risk a defendant must engage in to act recklessly

with respect to serious bodily injury. Considering the trial court’s instruction in its entirety, there

is no basis to conclude that the jury misunderstood or misapplied the elements of the crime of

aggravated assault.




arguable merit and reasonable strategy. Appellant must, therefore, show that: the underlying legal
claim has arguable merit; counsel had no reasonable basis for his act or omission; and Appellant
suffered prejudice as a result.”); Commonwealth v. Sepulveda, 55 A.3d 1108, 1117-18 (Pa. 2012)
(“In order to obtain relief on a claim of ineffectiveness, a PCRA petitioner must satisfy the
performance and prejudice test set forth in Strickland[.]”).
                                                  21
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 22 of 37




       In any event, given the evidence introduced at trial that Petitioner fired his weapon at

Franell four times and shot him once in the chest, the Court cannot conclude that there is a

reasonable probability that the jury would have acquitted him of aggravated assault had trial

counsel ensured that the omitted language was included in the second reading of the instruction.

Therefore, Petitioner has not demonstrated that he was prejudiced by trial counsel’s inaction, let

alone that the Superior Court’s adjudication of this claim was an “unreasonable application of”

Strickland.

       The only remaining question is whether the Superior Court’s adjudication “was based on

an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(2). It was not. To the extent that the Superior Court made any

factual determination that precluded relief on this claim, those findings had the necessary evidence

in the state court record to survive review under § 2254(d)(2).

       In conclusion, because the Superior Court’s adjudication of Claim I.C.1 withstands review

under § 2254(d), that claim is denied.

               Petitioner’s additional ineffective assistance of counsel claims

       Petitioner’s remaining claims of trial counsel’s ineffectiveness are Claims I.A (failing to

present the testimony of Wright), Claim I.B (advising Petitioner not to testify), Claim I.C.2 (failing

to object to the jury instruction regarding prior inconsistent statements), Claim II (failing to file a

pre-trial motion for severance), and Claim IV (failing to file a pre-trial motion for change of

venue). Respondents contend that Petitioner procedurally defaulted each of these claims because

he failed to properly exhaust them.




                                                  22
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 23 of 37




        Petitioner does not dispute that he defaulted the above-cited claims. Rather, he contends

that the Court should excuse his default in accordance with the Supreme Court’s decision in

Martinez v. Ryan, 566 U.S. 1 (2012).

        As set forth above, the general rule is that, because there is no federal constitutional right

to counsel in a PCRA proceeding, a petitioner cannot rely upon PCRA counsel’s ineffectiveness

to overcome the default of a federal habeas claim. Coleman, 501 U.S. at 752-54. In Martinez, the

Supreme Court announced a narrow, but significant, exception to this rule. It held that in states

like Pennsylvania, where the law requires that claims of ineffective assistance of trial counsel be

raised for the first time in a collateral proceeding, 9 a petitioner may be able to establish “cause”

sufficient to overcome a procedural default of a “substantial” claim of trial counsel’s

ineffectiveness. 10 Importantly, the holding in Martinez permits a petitioner to overcome the default

of a claim of trial counsel’s ineffectiveness if he demonstrates that: (1) the claim is “substantial”

and (2) he either had no PCRA counsel or PCRA counsel was ineffective within the meaning of

Strickland for (3) failing to raise the claim in the “initial review collateral proceeding.” Martinez,

566 U.S. at 17.

        The Supreme Court in Martinez defined “initial-review collateral proceeding” as a

collateral proceeding that provides the first occasion to raise a claim of trial counsel’s ineffective

assistance. Id. at 9. Its decision in Martinez was influenced by the fact that “[w]hen an attorney

errs in initial-review collateral proceedings, it is likely that no state court at any level will hear the

prisoner’s claim.” Id. at 10. The Supreme Court held that because this concern is not present in




9
  Under Pennsylvania law, a prisoner must raise claims of trial counsel’s ineffective assistance in
a PCRA proceeding. Commonwealth v. Grant, 813 A.2d 726 (Pa.2002)
10
   The holding in Martinez is limited to defaulted ineffective-assistance-of-trial-counsel claims.
See, e.g., Davila, 137 S. Ct. at 2062-70. It does not apply to any other type of claim. Id.
                                                   23
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 24 of 37




“appeals from initial-review collateral proceedings,” a petitioner may not use attorney error in a

collateral appeal as cause to excuse a procedural default. Id. at 16 (emphasis added); Norris v.

Brooks, 794 F.3d 401, 404-05 (3d Cir. 2015) (Martinez “applies only to attorney error causing

procedural default during initial-review collateral proceedings, not collateral appeals”).

                                           Claims I.A and I.B

        Because PCRA counsel raised Claim I.A (failing to present the testimony of Wright) and

Claim I.B (advising Petitioner not to testify) to the PCRA court (the initial-review collateral

proceeding), Martinez is not applicable to those claims and Petitioner cannot rely upon it to avoid

his default of them. Accordingly, Claims I.A and I.B are denied because they are procedurally

defaulted and Petitioner cannot avoid his default. However, Petitioner would not be entitled to

habeas relief on Claim I.A and I.B even under a de novo review. That is because the PCRA court

did not credit the testimony Petitioner gave to support them, and this Court must defer to its

credibility determinations under § 2254(e)(1). See, e.g., Palmer, 592 F.3d at 392; Nara, 488 F.3d

at 201; see also Vickers, 858 F.3d at 850 (even in pre-AEDPA cases, “‘federal habeas courts [had]

no license to redetermine credibility of witnesses who demeanor ha[d] been observed by the state

trial court, but not by them’”) (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983)

(bracketed text added by the Court of Appeals)). Additionally, Wright failed to attend either PCRA

hearing and Petitioner failed to meet his burden of demonstrating that she could have provided him

with an alibi had she testified at his trial.

        Therefore, Claims I.A and B are denied because Petitioner procedurally defaulted them and

also because they have no merit.

        As for Claim I.C.2, Claim II, and Claim V, because PCRA counsel did not raise them in

the initial review collateral proceeding, the rule of Martinez could be invoked to avoid Petitioner’s



                                                  24
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 25 of 37




default if he demonstrated that the claim is “substantial” 11 and PCRA counsel was ineffective for

failing to raise it. However, because the Court can ascertain that none of these claims have merit,

the Court will simply review them de novo and deny them on that basis. Lambrex v. Singletary,

520 U.S. 518, 525 (1997) (the court may avoid the more complex issue of procedural default and

evaluate the claim on the merits if it is more efficient to do so).

                                             Claim I.C.2

       Petitioner contends that trial counsel was ineffective for failing to object to the instruction

it gave regarding Franell’s prior inconsistent statement or statements. The trial court instructed:

       You’ve also heard evidence that [Franell] may have made a statement or statements
       on earlier occasions that were inconsistent with his testimony here at trial. You may
       consider this evidence for one purpose only and that is to help you judge the
       credibility and the weight of the testimony given by Anthony Franell at this trial.
       You may not regard evidence of an earlier inconsistent statement of proof of the
       truth of anything said in that statement.

Trial Tr. at 219. This is the standard Pennsylvania jury instruction given when a prior inconsistent

statement has been admitted for the purpose of impeachment. Pa. Suggested Standard Criminal

Jury Instructions § 4.08A.

       Petitioner argues that, in accordance with Commonwealth v. Brady, 507 A.2d 66 (Pa. 1986)

and Commonwealth v. Lively, 610 A.2d 7 (Pa. 1992), 12 the jury should have been instructed that it


11
   The Court of Appeals has explained that an ineffective-assistance-of-trial-counsel claim is
“substantial” if it has “some merit.” Workman v. Sup’t Albion SCI, 915 F.3d 928, 938 (3d Cir.
2019). The evaluation of whether a claim has “some merit” is the same one that a federal court
undertakes when it considers whether to grant a certificate of appealability. Id. Thus, a Petitioner
“must demonstrate that reasonable jurists would find the district court’s assessment of the
constitutional claim debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); Workman,
915 F.3d a 938 (a petitioner “must ‘show that reasonable jurists could debate whether (or, for that
matter, agree that) the petition should be resolved in a different manner or that the issues presented
were adequate to deserve encouragement to proceed further.’”) (quoting Martinez, 566 U.S. at 14,
which cited Miller-El v. Cockrell, 537 U.S. 322 (2003)).
12
   Pennsylvania previously limited the use of a prior inconsistent statement of a nonparty witness
to impeachment of that witness. In 1986, in Brady, the Supreme Court of Pennsylvania held that
Footnote continue on next page…
                                                  25
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 26 of 37




could consider Franell’s prior inconsistent statements as proof of the truth of anything he said

therein. Petitioner’s argument is misguided because the defendants did not introduce evidence of

Franell’s prior inconsistent statements to persuade the jury that Franell was in fact a victim of a

drive-by shooting or was robbed by two masked men. Rather, they relied upon that evidence to

impeach the credibility of his trial testimony. Therefore, the trial court’s instruction was

appropriate and it adequately explained to the jury that it could consider Franell’s prior inconsistent

statements when evaluating whether to believe his trial testimony. There was thus no basis for trial

counsel to object to the instruction, nor was Petitioner prejudiced by counsel’s failure to do so.

       Based upon the foregoing, Claim I.C.2 is denied on the merits.

                                               Claim II

       Petitioner asserts that trial counsel was ineffective for failing to file a pre-trial motion to

sever his trial from Wade’s. Rule 583 of the Pennsylvania Rules of Criminal Procedure provides

that a court “may order separate trials of offenses or defendants, or provide other appropriate relief,

if it appears that any party may be prejudiced by offenses or defendants being tried together.” Pa.

R. Crim. P. 583. The prejudice must be “real, not fanciful, and must be considered with the

desirability of joint trials.” Commonwealth v. Lambert, 603 A.2d 568, 573 (Pa. 1992). Where, as

is the case here, a conspiracy is charged, joint trials of the defendants are advisable. See, e.g.,

Commonwealth v. Brown, 925 A.2d 147, 161 (Pa. 2007). However, if a defendant can show that

there is a strong probability of antagonistic defenses, the trial court should consider granting a



otherwise admissible prior inconsistent statements of a declarant who is a witness in a judicial
proceeding and is available for cross-examination may be used as substantive evidence to prove
the truth of the matters asserted therein. In 1992, in Lively, the Supreme Court of Pennsylvania
clarified that a prior inconsistent statement may be used as substantive evidence only when the
statement is given under oath at a formal legal proceeding; or the statement has been reduced to
writing signed and adopted by the witness; or the statement is a contemporaneous, verbatim
recording of the witness’s statements.
                                                  26
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 27 of 37




severance. “A claim of mere hostility between defendants, or that one defendant may try to

exonerate himself at the expense of the other, however, is an insufficient basis upon which to grant

a motion to sever….severance should be granted only where the defenses are so antagonistic that

they are irreconcilable—i.e., the jury essentially would be forced to disbelieve the testimony on

behalf of one defendant in order to believe the defense of his co-defendant.” Id. at 161-62 (citations

omitted).

       Here, Petitioner contends that counsel should have filed a motion for severance because

there was evidence that Wade, but not Petitioner, was in possession of Franell’s stolen gold chain

prior to the March 15, 2008 commission of the crimes. Petitioner asserts that since there was no

physical evidence linking him to the crimes, he was prejudiced when he was tried with Wade

because there was at least some evidence (the chain) connecting Wade to Franell. These arguments

would not have supported a successful motion for severance. Franell’s identification of Petitioner

obviously connected him to the crimes. Additionally, Petitioner’s and Wade’s defenses were not

antagonistic. Although Wade also presented an alibi defense, both he and Petitioner defended

themselves by asserting to the jury that Franell’s testimony was not credible and, therefore, the

Commonwealth failed to establish their guilt beyond a reasonable doubt.

       In conclusion, Petitioner has failed to demonstrate that he was prejudiced by trial counsel’s

failure to file a pre-trial motion for severance. For that reason, Claim II is denied on the merits.

                                              Claim IV

       Petitioner argues that the pre-trial publicity in his case was sensational and inflammatory

and his trial counsel was ineffective for failing to file a motion for change of venue. The due

process clause of the Fourteenth Amendment guarantees a criminal defendant the right to “a trial

by an impartial jury free from outside influences.” Sheppard v. Maxwell, 384 U.S. 333, 362 (1966);



                                                  27
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 28 of 37




see, e.g., Patton v. Yount, 467 U.S. 1025 (1984); Rideau v. Louisiana, 373 U.S. 723 (1963). When

prejudicial pre-trial publicity or an inflamed community atmosphere preclude seating an impartial

jury, due process requires the trial court to grant a defendant’s motion for change of venue, Rideau,

373 U.S. at 726, or a continuance, Sheppard, 384 U.S. at 362-63.

       Although Petitioner did not raise this claim of trial counsel’s ineffectiveness during the

PCRA proceeding, he did raise the underlying claim—that the pre-trial publicity in his case was

sensational and inflammatory and warranted a change of venue—in his motion for a new trial and

then on direct review. 13 The state courts deemed it to be waived, but they also addressed it on the

merits. 14 In Lomax I, which was subsequently adopted in full as the opinion of the Superior Court,

the trial court found that “[t]he pre-trial publicity in the case clearly did not rise to the level of

being sensational and inflammatory,” and it observed that “only two prospective jurors during the

voire dire process indicated that they had even heard anything about this case, and both were

removed from the jury panel for cause.” Lomax I, No. 1045-2008, slip op. at 12.

       The state court’s adjudication in Lomax I of the merits of the underlying claim at issue here

withstands review under § 2254(d). Petitioner has not demonstrated that it was “contrary to, or an

unreasonable application of” any Supreme Court decision under § 2254(d), or “resulted in a

decision that was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding” under § 2254(d)(2). Because Petitioner’s underlying claim

regarding the alleged sensational and inflammatory pre-trial publicity has no merit, he cannot




13
   It does not appear that Petitioner provided the state court any evidence, such as copies of
newspaper articles, to support his contention that the publicity his case generated was sensational
and inflammatory. If he did, he has not directed this Court to that evidence.
14
   This Court applies § 2254(d)’s standard of review to that alternative adjudication on the merits.
See, e.g., Rolan v. Coleman, 680 F.3d 311, 320 (3d Cir. 2012).
                                                 28
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 29 of 37




prevail on the related ineffectiveness counsel claim, since trial counsel cannot be deemed

ineffective for failing to raise a meritless claim.

        Accordingly, Claim IV is denied because the state court’s adjudication of his underlying

claim withstands review under § 2254(d) and his related ineffective assistance claim has no merit.

        E.      Petitioner’s Remaining Claims

                                               Claim III

        Petitioner asserts that the Commonwealth violated Brady because it suppressed evidence

that, at the time of his trial and contrary to testimony given by Franell and Marcoline, it in fact had

entered into negotiations with Franell to give him leniency in his own criminal case in exchange

of his testimony.15 A Brady violation occurs when the government: (1) knowingly presents or fails

to correct false testimony; (2) fails to provide requested exculpatory evidence; or, (3) fails to

volunteer exculpatory evidence never requested. Haskell v. Superintendent Greene SCI, 866 F.3d

139, 149 (3d Cir. 2017) (citing United States v. Agurs, 427 U.S. 97 (1976), holding modified by

Unites States v. Bagley, 473 U.S. 667 (1985)).

        To prove a suppressed-evidence Brady claim, Petitioner must demonstrate that: (1) the

evidence at issue was favorable to the defense, either because it was exculpatory or because it was

impeaching; (2) the Commonwealth suppressed the evidence; and (3) the evidence was material,

meaning that there is a reasonable probability that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different. Strickler v. Greene, 527 U.S. 263, 281-82

(1999); Dennis, 834 F.3d at 309. If the Commonwealth had any agreement with Franell that would

have induced him to testify favorably for it at Petitioner’s trial, the Commonwealth had an



15
   Respondents assert that Petitioner did not raise this claim to the Superior Court. This Court
rejects that argument. In Lomax II, the Superior Court expressly stated that one of the claims before
it was a Brady claim. Lomax II, No. 1236 WDA 2009, slip op. at 1.
                                                      29
           Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 30 of 37




obligation to disclose that information because it would have been impeachment evidence

favorable to the defense. See, e.g., Giglio v. United States, 405 U.S. 150, 154 (1972); Bagley, 473

U.S. at 676.

       To prove the related false-testimony Brady claim, Petitioner must demonstrate that: (1) a

witness committed perjury when he testified; (2) the Commonwealth knew or should have known

that the testimony was false and did not correct it; and (3) “‘there is any reasonable likelihood that

the false testimony could have affected the judgment of the jury.’” Haskell, 866 F.3d at 146

(quoting Agurs, 427 U.S. at 103); Giglio, 405 U.S. at 154; Napue v. Illinois, 360 U.S. 264, 271

(1959)).

       The state court denied Petitioner’s Brady claim because he presented no evidence to

support his allegation that the Commonwealth suppressed any evidence or that it presented, or

failed to correct, false testimony. Lomax I, No. 1045-2008, slip op. at 10-12. The state court held:

       Defense counsel was provided ample opportunity to cross examine both [Franell]
       and [his] attorney about any possible deals or implicit promises that were made or
       expected in regards to [Franell’s] pending criminal charges and his testimony in the
       present case. Defense counsel questioned both witnesses at length about the
       possibility of an expected deal and was not prevented by the Court from cross-
       examining the witness about any possible deals that had been made or were
       expected. The Court allowed sufficient questioning and inquiry into whether
       [Franell] was expecting or did receive an offer of leniency in regards to his
       testimony in the present case.
               The Commonwealth cannot violate Brady by failing to disclose evidence
       that does not exist. The District Attorney’s office and the attorney for [Franell]
       consistently maintained that no plea agreement was discussed or implicitly offered
       or expected in exchange for [Franell’s] testimony. See Com. v. Hawkins, Jr., 701
       A.2d 492 (Pa. 1997). Because [Petitioner] has offered nothing more than
       “conjecture that such an arrangement existed,” the claim that a Brady violated has
       occurred is without merit. Id.

Id. at 11-12.

       Because Petitioner failed to present any evidence to the state court to support his allegations

that the Commonwealth suppressed evidence or that it presented, or failed to correct, any false


                                                 30
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 31 of 37




testimony, there is no basis for this Court to conclude that the state court’s adjudication was

“contrary to or an unreasonable application of” Brady, Giglio, or any other Supreme Court decision

under § 2254(d)(1), or “resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding” under § 2254(d)(2).

       To support his Brady claim in this habeas proceeding, Petitioner has submitted the

transcript of Franell’s March 6, 2009 plea and sentencing hearing (Pet’s Ex. A, ECF No. 2-1 at 2-

7) and a copy of a newspaper article that summarizes what occurred at that hearing (id. at 8). It

does not appear that Petitioner presented these documents to the state court. Therefore, this Court

cannot consider them because, when applying AEDPA’s standard of review, this Court is limited

to the record that was before the state court. 28 U.S.C. § 2254(d)(2) (inquiry when this subsection

of AEDPA applies is limited to “the evidence presented in the State court proceeding.”); Cullen v.

Pinholster, 563 U.S. 170, 180-86, and 185 n.7 (2011) (review under § 2254(d)(1), like that under

§ 2254(d)(2), is limited to the state court record).

       However, even if the Court could consider the documents submitted by Petitioner, he

would not be entitled to relief on this claim. Nothing in these documents supports a finding that

the Commonwealth violated Brady. That Franell may have received a light sentence after he

testified at Petitioner’s trial does not itself demonstrate that Franell and the Commonwealth had

an undisclosed express or implicit deal, or were engaged in negotiations for favorable treatment,

when he testified at Petitioner’s trial. See, e.g., Simon v. Government of the Virgin Islands, 929

F.3d 118, 127 (3d Cir. 2019) (“favorable treatment alone is insufficient to state a Brady claim.”)

(citing Akrawi v. Booker, 572 F.3d 252, 263 (6th Cir. 2009) (“[T]he mere fact that a witness desires

or expects favorable treatment in return for his testimony is insufficient; there must be some

assurance or promise from the prosecution that gives rise to a mutual understanding or tacit



                                                  31
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 32 of 37




agreement.”) and Shabazz v. Artuz, 336 F.3d 154, 165 (2d Cir. 2003) (“[T]he fact that a prosecutor

afforded favorable treatment to a government witness, standing alone, does not establish the

existence of an underlying promise of leniency in exchange for testimony.”)); see also Bell v. Bell,

512 F.3d 223, 234 (6th Cir. 2008) (en banc) (“although we do not take issue with the principle that

the prosecution must disclose a tacit agreement between the prosecution and a witness, it is not the

case that, if the government chooses to provide assistance to a witness following trial a court must

necessarily infer a preexisting deal subject to disclosure under Brady…. To conclude otherwise

would place prosecutors in the untenable position of being obligated to disclose information prior

to trial that may not be available to them or to forgo the award of favorable treatment to a

participating witness for fear that they will be accused of withholding evidence of an agreement.”).

       Moreover, and importantly, during Marcoline’s trial testimony the jury heard information

regarding the incentive someone in Franell’s situation had to testify favorably in support of the

prosecution’s case, and he acknowledged that Franell’s plea hearing/trial had been postponed for

reasons related to Petitioner and Wade’s trial. The jurors were thus apprised of the inducement

Franell had to testify favorably for the Commonwealth and were able to take that information into

consideration when they evaluated his credibility.

       In conclusion, the state court’s adjudication of       Claim III withstands review under

§ 2254(d) and it is denied for that reason.

                                                 Claim V

       Petitioner asserts that the mandatory minimum sentences allegedly imposed upon him

under § 9712 violated the rule of Alleyne v. United States, 570 U.S. 99 (2013) because there was

no finding by the jury that he used a firearm during the commission of a crime by evidence beyond

a reasonable doubt.



                                                32
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 33 of 37




       The Sixth Amendment provides that those “accused” of a “crime” have the right to a trial

“by an impartial jury[.]” U.S. CONST. amend. VI. This right, in conjunction with the accused’s

due process rights, requires that each element of a crime be proved to the jury beyond a reasonable

doubt. Apprendi v. New Jersey, 530 U.S. 466, 476-77 (2000); Alleyne, 570 U.S. at 104. In

Apprendi, the Supreme Court held that those rights apply to a sentencing factor that would increase

a defendant’s sentence beyond the statutory maximum because, like an element of a separate crime,

such a sentencing factor results in a higher sentence than that which could be prescribed for the

original crime. 530 U.S. at 490. It announced the rule that: “[o]ther that the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Id. (emphasis

added). Apprendi left open the issue of whether a fact that increases the mandatory minimum

sentence that the court is required to impose must be decided by a jury. In June 2013, the Supreme

Court issued Alleyene and answered that question in the affirmative. It held that any fact that

increases the mandatory minimum is an “element” that must be submitted to the jury and proven

beyond a reasonable doubt. Alleyene, 570 U.S. at 112.

       Here, the parties dispute whether Petitioner defaulted Claim V for failing to raise it the

Superior Court. They also dispute whether the trial court in fact imposed a mandatory minimum

sentence under § 9712. Petitioner contends that it did, while Respondents maintains that it did

not. 16 This Court does not need to resolve either dispute. That because, assuming without deciding

that Claim V is not defaulted and that the trial court imposed a mandatory minimum sentence under




16
  Although it is not clear to this Court, it may be that the trial court did not imposed a mandatory
minimum sentence under § 9712 and instead applied the deadly weapon enhancement at
204 Pa. Code § 303.10 to increase the sentencing guideline ranges for Petitioner’s convictions. See
Lomax I, No. 1045-2008, slip op. at 8-9.
                                                33
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 34 of 37




§ 9712, Petitioner is not entitled to relief because the rule announced in Alleyne does not apply to

him.

       Under Teague v. Lane, 489 U.S. 288 (1989), a state prisoner seeking habeas relief in federal

court may not rely on a “new” constitutional rule of criminal procedure that was announced after

the date his judgment of sentence became final. As discussed above, Petitioner’s judgment of

sentence became final on or around January 18, 2011. That was well before the Supreme Court

decided Alleyne in 2013. The Court of Appeals has held that Alleyne announced a “new” rule that

does not apply retroactively to cases on collateral review, such as this one. United States v. Reyes,

755 F.3d 210, 212-13 (3d Cir. 2014). The Supreme Court of Pennsylvania has held the same.

Commonwealth v. Washington, 142 A.3d 810, 820 (Pa. 2016).

       Therefore, because Alleyne does not apply retroactively to cases on collateral review, it

cannot afford Petitioner relief. Claim V is denied for that reason.

                                              Claim VI

       In his final claim, Petitioner contends that the Commonwealth introduced insufficient

evidence to support the jury’s verdicts. In denying this claim on the merits, the state court set forth

the elements of each crime for which Petitioner was convicted and explained that Franell’s trial

testimony, if credited, was sufficient evidence to support each element of each crime. Lomax I,

No. 1045-2008, slip op. at 5-7.

       The “clearly established Federal law,” 28 U.S.C. § 2254(d)(1), in which to analyze this

claim is set forth in Jackson v. Virginia, 443 U.S. 307 (1979). In that decision, the Supreme Court

explained that “[t]he Constitution prohibits the criminal conviction of any person except upon

proof of guilt beyond a reasonable doubt” of each element of the offense. Jackson, 443 U.S. at

309. Evidence is sufficient to support a conviction if, “after reviewing the evidence in the light



                                                  34
          Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 35 of 37




most favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” 443 U.S. at 319 (emphasis in original). “Jackson leaves

juries broad discretion in deciding what inferences to draw from the evidence presented at trial,

requiring only that jurors ‘draw reasonable inferences from basic facts to ultimate facts.’” Coleman

v. Johnson, 566 U.S. 650, 655 (2012) (per curiam) (quoting Jackson, 443 U.S. at 319).

          When it denied this claim, the state court applied the Pennsylvania equivalent of the

Jackson standard. Lomax I, No. 1045-2008, slip op. at 5; see also Evans v. Court of Common Pleas,

Delaware Cnty., 959 F.2d 1227, 1233 (3d Cir. 1992) (the test for insufficiency of the evidence is

the same under both Pennsylvania and federal law). Because it applied the correct legal standard,

its adjudication satisfies review under the “contrary to” clause of § 2254(d)(1). Williams, 529 U.S.

at 406.

          The next inquiry for this Court, then, is whether the state court’s decision was an

“unreasonable application of” Jackson under § 2254(d)(1) or based on an unreasonable

determination of the facts under § 2254(d)(2). The Supreme Court has stressed to federal habeas

courts conducting this analysis that:

          [w]e have made clear that Jackson claims face a high bar in federal habeas
          proceedings because they are subject to two layers of judicial deference. First, on
          direct appeal, “it is the responsibility of the jury…to decide what conclusions
          should be drawn from evidence admitted at trial. A reviewing court may set aside
          the jury’s verdict on the ground of insufficient evidence only if no rational trier of
          fact could have agreed with the jury.” Cavazos v. Smith, 565 U.S. 1, __ (2011) (per
          curiam) (slip op., at 1). And second, on habeas review, “a federal court may not
          overturn a state court decision rejecting a sufficiency of the evidence challenge
          simply because the federal court disagrees with the state court. The federal court
          instead may do so only if the state court decision was ‘objectively unreasonable.’”
          Ibid. (quoting Renico v. Lett, 559 U.S. __, __ (2010) (slip op., at 5)).
                   ---
          [T]he only question under Jackson is whether [the jury’s] finding[s] [were] so
          insupportable as to fall below the threshold of bare rationality. The state court of
          last review did not think so, and that determination in turn is entitled to considerable
          deference under AEDPA, 28 U.S.C. § 2254(d).

                                                    35
        Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 36 of 37




Coleman, 566 U.S. at 651, 656.

       Petitioner has no viable argument that the state court’s decision was an “unreasonable

application of” Jackson or based on an unreasonable determination of the facts. In actuality, his

complaint is that the jury’s verdict was against the weight of the evidence because it should not

have credited Franell’s testimony. That is purely a state law claim that is distinct from a federal

due process claim, and, as such, it is not a claim that is cognizable in federal habeas corpus. Tibbs

v. Florida, 457 U.S. 31, 37-45 (1982) (weight of evidence claims raise questions of credibility; it

is different from a claim that the evidence was insufficient to support the conviction); see also

Young v. Kemp, 760 F.2d 1097, 1105 (11th Cir. 1985).

       Based upon all of the foregoing, Claim VI is denied. This Court, which must give

“considerable deference under AEDPA,” to the state court’s adjudication of this same claim,

Coleman, 566 U.S. at 656, cannot grant Petitioner relief under the circumstances presented here.

       F.      Certificate of Appealability

       AEDPA codified standards governing the issuance of a certificate of appealability for

appellate review of a district court’s disposition of a habeas petition. It provides that “[u]nless a

circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court

of appeals from…the final order in a habeas corpus proceeding in which the detention complained

of arises out of process issued by a State court[.]” 28 U.S.C. § 2253(c)(1)(A). It also provides that

“[a] certificate of appealability may issue...only if the applicant has made a substantial showing of

the denial of a constitutional right.” Id. § 2253(c)(2). “When the district court denies a habeas

petition on procedural grounds without reaching the prisoner’s underlying constitutional claim, a

[certificate of appealability] should issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional



                                                  36
         Case 2:18-cv-00594-PLD Document 28 Filed 10/30/20 Page 37 of 37




right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where the district court has

rejected a constitutional claim on its merits, “[t]he petitioner must demonstrate that reasonable

jurists would find the district court's assessment of the constitutional claims debatable or wrong.”

Id. Applying those standards here, jurists of reason would not find it debatable whether each of

Petitioner’s claims should be denied for the reasons given herein. Accordingly, the Court will not

issue a certificate of appealability on any of Petitioner’s grounds for relief.

IV.     Conclusion

        Based upon the foregoing, the Court concludes that Petitioner has not satisfied his burden

of demonstrating that he entitled to the writ of habeas corpus. The Court will deny his Petition and

it will deny a certificate of appealability.

        An appropriate Order follows.




                                               /s/ Patricia L. Dodge
Date: October 30, 2020                         PATRICIA L. DODGE
                                               United States Magistrate Judge




                                                  37
